Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 1 of 17 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK




    MENACHEM COHEN, On Behalf of                   Case No.
    Himself and All Others Similarly Situated,
                                                   CLASS ACTION
                   Plaintiff,

                   v.
                                                   COMPLAINT



    REPELLEM CONSUMER PRODUCTS
    CORPORATION d/b/a                              JURY TRIAL DEMANDED
    ECOSMARTPLASTICS,


                   Defendant.




         Plaintiff (at times “Plaintiff”), by his counsel, alleges upon personal knowledge as

  to his own acts, and as to all other matters upon information and belief based upon, inter

  alia, the investigation made by and through his counsel, as follows:

                                     INTRODUCTION

     1. Defendant Repellem Consumer Products Corporation, dba Ecosmartplastics

         (“RCP” or “ECOsmart”) sells plastic food storage and garbage bags (“Bags”),

         known by two (2) tradenames, to wit: (1) ECOsmart bags and (2) Repellem bags,

         which are essentially the same bag except that Repellem bags contain a scent that

         “keep[] those bothersome pests away from your daily activities.”

     2. RCP advertises and labels Bags with the following marketing claims (“Claims”):


                                               1
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 2 of 17 PageID #: 2




               •    made of 100% Natural Ingredients (“All Natural Claim”)

               •    biodegradable (“Unqualified Degradable Claim”)1

               •    Eco-Friendly (“Eco-Friendly Claim”)

  The following are actual packaging used to advertise and sell Bags:




                                                Image No. 1




  1
   Biodegradation is the process by which microorganisms (microbes such as bacteria, fungi or algae)
  convert materials into biomass, carbon dioxide and water. Biomass is a general term used to refer to the
  cells of the microorganisms that are using the material as a carbon source to grow on.


                                                       2
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 3 of 17 PageID #: 3




                                         Image No. 2




                                         Image No. 3



     3. Defendant’s marketing of Bags is consumer-oriented, as Bags are a consumer

        centric product used primarily in the home to store food and dispose of household

        waste.

     4. All Bags, regardless of where or how purchased, are advertised and/or labeled

        with the All Natural Claim, Unqualified Degradable Claim, and Eco-Friendly

        Claim (collectively “Claims”).

     5. Bags are customarily disposed of in landfills.

     6. Bags are not 100% natural. They are made of Linear Low Density Polyethylene

                                             3
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 4 of 17 PageID #: 4




           (“LLDPE”), a thermoplastic produced at low temperatures and pressure by

           copolymerization of ethylene and alpha-olefins such as butene, hexene, or octene.

           The copolymerization process produces an LLDPE polymer that has a narrower

           molecular weight distribution than conventional LDPE and, in combination with

           the linear structure, significantly different rheological properties. See

           https://en.wikipedia.org/wiki/Linear_low-density_polyethylene The point is:

           Bags are chemical, not natural.

        7. The FTC has made clear that an ingredient is synthetic and not natural when it

           does not naturally occur; and what is synthetic, i.e. LLDPE, cannot lawfully be

           marketed as natural.2

        8. The Federal Trade Commission (“FTC”) has conducted extensive consumer

           research and, based thereon, has enacted this rule: “Unqualified Degradable

           Claims for items that are customarily disposed in landfills are deceptive because

           these locations do not present conditions in which complete decomposition will

           occur within one year.” 12 CFR Part 260, §260.8(c).

        9. Bags typically cannot and do not decompose within even five (5) years in landfills

           (let alone in one year, i.e. the FTC requirement). ECM Biofilms, Inc. v. FTC, 851

           F.3d 599 (6th Cir. 2017), aff’g In re ECM BioFilms, Inc., 2015 FTC LEXIS 253,

           2015-2 Trade Cas. (CCH) P79,338 (F.T.C. October 11, 2015).

        10. Bags are not “eco-friendly” or made in any material way of natural substance, but

           rather are made of petroleum-based plastic, i.e. Bags are chemically-derived.

        11. FTC official guidance is clear that “[m]arketers should not make broad,



  2
      https://www.consumer.ftc.gov/blog/2016/04/super-unnatural-product-claims
                                                 4
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 5 of 17 PageID #: 5




        unqualified general environmental benefit claims like ‘green’ or ‘eco-

        friendly.’ Broad claims are difficult to substantiate, if not impossible.”

        https://www.ftc.gov/tips-advice/business-center/guidance/environmental-claims-

        summary-green-guides

     12. RCP violates Sections 349-350 of the NY Gen. Bus. Law by advertising, labeling

        and selling Bags, deceptively, pursuant to any one or more of the Claims.

     13. Plaintiff, on his own behalf and on behalf of the Class, seeks equitable and

         injunctive relief, including corrections to RCP’s’ labeling, advertising and

         marketing; and the recovery of actual damages or statutory damages of $50 per

         transaction, during the Class Period (defined hereinafter), as authorized by

         Section 349(h).

                              JURISDICTION AND VENUE

     14. Claims asserted herein arise under the laws of the State of New York.

     15. This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

        1332(d) because the matter in controversy, upon information and belief, exceeds

        $5,000,000, exclusive of interest and costs, and this is a class action in which

        certain of the Class members and Defendant are citizens of different states.

     16. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because the acts

        and transactions alleged herein, including the marketing and advertising of the

        product at issue, occurred in this District.




                                               5
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 6 of 17 PageID #: 6




                              PARTIES AND ESSENTIAL FACTS

     17. Plaintiff, a resident of Lakewood, New Jersey, purchased a package ECOsmart

        Bags in the e-commerce store on amazon.com, on or about September 18, 2020.

        Plaintiff paid $.45 per Bag for 24 Bags.

     18. Subsequent to receiving shipment Plaintiff used Bags to dispose of household

        waste.

     19. While using the Bags plaintiff learned from a legend on the back of package that

        Bags are not 100% natural (as represented) because their primary component is a

        polyethylene known as LLDPE. See Image No. 1 above.

     20. Subsequent inquiry established that Bags are not “biodegradable” and that RCP’s

        biodegradability representation is also false.

     21. Plaintiff is sensitive to the “green footprint,” purchased Bags for that reason, and

        is disappointed and takes great umbrage at RCP’s false advertising of Bags as

        100% Natural, biodegradable and eco-friendly.

     22. Repellem Consumer Products Corporation is a corporation organized and existing

        under the laws of New York with a principal place of business at 1626 Locust

        Avenue, Suite 6, Bohemia, NY 11716. Upon information and belief, Repellem

        Consumer Products Corporation does business under the name ECOsmartplastics.

     23. Upon information and belief, at all times material hereto, Repellem controlled,

        operated, and monitored the website at the URL:

        https://www.ecosmartplastics.com/ (the “Repellem Website”), and created and

        provided images of packaging and advertising copy to Amazon, thereafter used in

        the marketing of Bags on Amazon.com.



                                               6
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 7 of 17 PageID #: 7




                             SUBSTANTIVE ALLEGATIONS


      24. Bags are made of a plastic known as LLDPE, an acronym for linear low-density

         polyethylene. All polyethylene is man-made and chemical, not natural, with a

         chemical formula of (C2H4)n. Ethylene, the precursor of polyethylene, is

         ordinarily obtained from petroleum or natural gas. Polyethylene (PE) is a made

         by the chemical reaction of multiple ethylene molecules in the presence of a

         catalyst. In 2020, the United States market for LLDPE is estimated at $15 billion.3

      25. Americans generate about 32 million tons of plastic waste every year, more than

         half of which ends up in landfills.

      26. Landfills continue to be the dominant method for managing discarded waste in the

         United States.

      27. Due to their recalcitrant nature, plastics pose a growing disposal and

         environmental pollution problem.

      28. In response to consumer demand, various materials have been introduced to

         improve the biodegradability of plastics. “Plants naturally produce many

         polymers, such as starch or cellulose, and these have been exploited for plastics

         production.” Bio-based plastics can be completely degraded in landfills,

         composters or sewage treatment plants by the action of naturally occurring micro-




  3
   https://www.globenewswire.com/news-release/2020/08/04/2072274/0/en/Global-
  Linear-Low-Density-Polyethylene-LLDPE-Industry.html
                                               7
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 8 of 17 PageID #: 8




           organisms.4

        29. ECOsmart claims to have created an additive that effects 100% biodegradation of

           conventional petroleum-based plastics within a timeframe of seven months to

           seven years.

        30. This Claim of biodegradability is deceptive and false.

                ECOSMART PRODUCT LABELING AND ADVERTISING

        31. RCP sells plastic food storage bags, i.e. Bags, that it represents on amazon.com

           (where Plaintiff shopped) and elsewhere, to be 100% Natural, Eco-Friendly and

           Biodegradable.5 See Image No. 1, at ¶2 supra.

        32. RCP creates promotional, marketing and advertising copy that is used, essentially

           unchanged in material parts, on various websites, including its proprietary

           website:




  4
   B.P. Mooney, The second green revolution? Production of plant-based biodegradable
  plastics, Biochem. J. (2009) 418, 219–232 (Printed in Great Britain).


  5
      https://www.amazon.com/Ecosmartbags-13-Gallons-Eco-Friendly-Commercial
                                                 8
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 9 of 17 PageID #: 9




                                        Image No. 4



     33. Wherever a consumer may look for information regarding Bags, the same

        deceptive and false Claims are featured. Claims constitute important product

        differentiation calculated to cause consumer decision-making upon false

        premises.

     34. Reinforcing deceptions are used throughout product packaging as well throughout

        RCP ecommerce media presence, for example, the side view of a typical RCP

        package reinforces the 100% Natural and Eco-Friendly representations as in

        Image No. 2 above.

     35. Another deceptive presentation presented in larger font than any other

        representation is, as shown above in Image No. 1:

                                     The Unique Trash Bag
                               That Disappears 100% . . . Naturally




                                             9
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 10 of 17 PageID #: 10




       36. The promotion, marketing, advertising and labeling of Bags is a flagrant, multi-

           faceted violation of New York’s consumer deception law . . . for the following

           non-exhaustive list of reasons:

               •    Bags are not Biodegradable in fact and may not be so represented as a
                    matter of law

               •    LLDPE, from which Bags are made, a polyethylene thermoplastic made
                    from petroleum, is non-biodegradable, can take centuries to decompose,
                    and RCP’s purported additive does not render Bags “biodegradable” as
                    required by FTC official guidance

               •    Bags are not 100% Natural

               •    Bags are not “eco-friendly”

               •    And the FTC has cautioned against the use of “Eco-Friendly” under
                    circumstances of potential consumer confusion

       37. The practices identified in the previous paragraph hereof violate the Federal Trade

           Commission’s rules and formal guidance relating to “claims about the

           environmental attributes of a product,”6 as well as those addressing internet

           advertising,7 including:


               •    12 CFR Part 260, at §260.8(c): It is deceptive to make an unqualified
                    degradable claim for items entering the solid waste stream [as RCP does
                    regarding Bags] if the items do not completely decompose within one year
                    after customary disposal. Unqualified degradable claims for items that are
                    customarily disposed in landfills, incinerators, and recycling facilities are
                    deceptive because these locations do not present conditions in which
                    complete decomposition will occur within one year.



   6
     Revised Guides For The Use Of Environmental Marketing Claims (FTC 2012)(“Green Guides”),
   reprinted at https://www.law.cornell.edu/cfr/text/16/part-260
   7
    Disclosures: How to Make Effective Disclosures in Digital Advertising, reprinted at
   https://www.ftc.gov/system/files/documents/plain-language/bus41-dot-com-disclosures-information-about-
   online-advertising.pdf (“Ad Guide”)


                                                    10
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 11 of 17 PageID #: 11




             •   Ad Guide at p. 21 forbids the confusing, i.e. deceptive use of
                 abbreviations, including the acronym LLDPE as deceptively used, which
                 most consumers do not recognize as a term for a petroleum-based plastic:
                 “Disclosures should be as simple and straightforward as possible. Icons
                 and abbreviations are not adequate to prevent a claim from being
                 misleading if a significant minority of consumers do not understand their
                 meaning.”

             •   FTC has long required that “[m]arketers must ensure that all reasonable
                 interpretations of their claims are truthful, not misleading, and supported
                 by a reasonable basis before they make the claims.” See FTC Policy
                 Statement Regarding Advertising Substantiation, 104 FTC 839 (1984). A
                 reasonable consumer would believe, based upon RCP's advertising and
                 packaging, that Bags are 100% natural.


      38. New York Courts have historically followed the FTC pronouncements as to

         deceptive consumer sales and marketing practices: “[i]ndeed, § 349 was enacted

         ‘to follow in the steps of the [FTC] with respect to the interpretation of deceptive

         acts and practices outlawed in Section 5 of the [FTC] Act.’ State by Lefkowitz v.

         Colo. State Christian Coll. of Church of Inner Power, Inc., 76 Misc. 2d 50, 346

         N.Y.S.2d 482, 487 (N.Y. Sup. Ct. 1973).” Braynina v. TJX Cos., 2016 U.S. Dist.

         LEXIS 131562, at *18 (S.D.N.Y. 2016).


                             CLASS ACTION ALLEGATIONS

      39. Without prejudice to later expansion or modification, Plaintiff brings this action

         as a member and/or representative of a class consisting of all persons or entities in

         New York who purchased Bags during the three-year period preceding

         commencement hereof (“Class” and “Class Period”).

      40. Excluded from the Class are Defendant, any entity in which Defendant has a

         controlling interest, and any of the Defendant’s subsidiaries, affiliates, and

         officers, directors, or employees, and any legal representative, heir, successor, or

                                               11
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 12 of 17 PageID #: 12




         assignee of Defendant.

      41. This action has been brought and may properly be maintained as a class action

         pursuant to Rule 23 of the Federal Rules of Civil Procedure.

      42. The members of the Class are so numerous that joinder of all members is

         impracticable. While the exact number of Class members is unknown to Plaintiff

         at this time and can only be ascertained through appropriate discovery, Plaintiff' is

         informed and believes, and on that basis alleges, that many thousands of persons

         are members of the Class.

      43. There is a well-defined community of interest in the questions of law and fact

         affecting the parties represented in this action.

      44. Common questions of law and fact exist as to all members of the Class. These

         common questions predominate over the questions affecting only individual Class

         members.

      45. The questions common to members of the Class are, inter alia:

              a. Whether Defendants engaged in unlawful, deceptive or unfair acts and
                 practices in violation of state consumer protection statutes and FTC
                 environmental-claim rule making;

              b. Whether Plaintiff and the Class are entitled to the injunctive relief; and


              d. The nature and extent of damages or other remedies to which proposed
                 Class members are entitled as a result of Defendant’s wrongful conduct.

      46. Plaintiff’s claims are typical of the claims of the members of the Class as all

         members of the Class are similarly affected by Defendants' wrongful conduct.

         Plaintiff and all members of the Class have sustained monetary damages arising

         out of the RCP’s violations of statutory law as alleged herein.



                                               12
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 13 of 17 PageID #: 13




      47. Plaintiff s claims are made in a representative capacity on behalf of the other

         members of the Class. Plaintiff has no interests antagonistic to the interests of the

         other members of the proposed Class and is subject to no unique defenses.

      48. Plaintiff is similarly situated in interest to all of the members of the proposed

         Class, is committed to the vigorous prosecution of this action and has retained

         competent counsel experienced in the prosecution of class actions. Accordingly,

         Plaintiff is an adequate representative of the proposed Class and will fairly and

         adequately protect the interests of the Class.

      49. Plaintiff explicitly reserves the right to add additional class representatives.

         Plaintiff will identify and propose class representatives with the filing of

         Plaintiff‘s motion for class certification, or otherwise as ordered by the Court.

      50. A class action is superior to all other available methods for the fair and efficient

         adjudication of this controversy, since joinder of all members is impracticable.

         Furthermore, as the damages suffered by individual Class members may be

         relatively small, the expense and burden of individual litigation make it

         impossible for members of the Class to individually redress the wrongs done to

         them.

      51. There will be no difficulty in the management of this class action. Individualized

         litigation presents the potential for inconsistent or contradictory judgments. A

         class action presents far fewer management difficulties and provides the benefits

         of single adjudication, economy of scale, and comprehensive supervision by a

         single court.




                                                13
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 14 of 17 PageID #: 14




                                          COUNT I:

         New York Consumer Protection from Deceptive Acts and Practices Act
                          (N.Y. Gen. Bus. Law §§ 349)

      52. Plaintiff incorporates by reference and re-alleges paragraphs 1 through 50 as if
         fully set forth herein.
      53. New York General Business Law (“NYGBL”) §349 provides: “Deceptive acts or
         practices in the conduct of any business, trade or commerce or the furnishing of
         any service in this state are hereby declared unlawful.”
      54. RCP falsely represents that the Bags at issue herein are biodegradable, as being
         made of natural ingredients with a natural additive.
      55. RCP represents that the ingredients used to manufacture Bags purchased by
         Plaintiff and otherwise at issue herein are 100% natural.
      56. RCP does not disclose that Bags are made of petroleum-based polymer, as a
         majority—and certainly more than a significant minority—of consumers do not
         know the meaning of “LLDPE,” a term appearing inconspicuously at best.
      57. These biodegradable and “100% Natural” representations were false and
         misleading, and misstated the qualities, characteristics and/or ingredients of the
         Bags at issue, as same are made of non-biodegradable LLDPE in whole (as
         disclosed) or substantially in whole, and the purported additive does not render
         Bags biodegradable.
      58. Defendant’s conduct by way of its affirmative representations and non-disclosures
         misled Plaintiff and are and were likely to mislead a reasonable consumer.
      59. Defendant’s conduct constitutes one or more violations of NYGBL §349.
      60. Plaintiff and the Class suffered harm as a result of Defendant’s statutory
         violations in that they purchased the Bags which they would not have purchased
         but for Defendant’s representations and failures to disclose, and certainly not at
         the prices they paid.

                                               14
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 15 of 17 PageID #: 15




      61. Absent Defendant’s misrepresentations and/or failures to disclose, the market
         value of the Bags purchased by the Class would be substantially less than the

         premium prices paid by Plaintiff and the Class. Consequently, Plaintiff and the
         said Class uniformly suffered diminution of value loss as a result of Defendant’s
         violations of the Section 349.
      62. Solimo, a leading brand of bags, offers a 45-count 13-gallon bag, with a draw
         string, for $6.99, or $.16 per bag, which is a better bag for $.29 less per bag.
         Amazon Commercial 13 Gallon Blue Recycling Bags, with a draw string, cost
         $6.70 at 45-count, or $.15 per bag. Hefty “Strong” bags, with a draw string, at .9
         mil thickness as compared with RCP’s .75 mil thickness, sell for the $.23 per
         bag, versus Ecosmart’s $.45 per bag Clearly plaintiff and the class paid a
         premium for the Claims. In fact, regardless of the volume of Bags purchased, i.e.
         2-pack at $.31 per Bag or 6-pack at $.23 per bag, equal or better bags were
         available for less. See
         https://www.amazon.com/s?k=ecosmart+bags&ref=nb_sb_noss
      63. Accordingly plaintiff and all class members were injured by paying a premium for
         purportedly 100% Natural and Biodegradable Bags.
      64. Plaintiff and all class members are entitled under Section 349 to recover $50 per
         transaction involving the purchase of accused product by Class members.


                                                COUNT II

           Violation of §§349-350 of the New York General Business Law (Injunction)
                               On behalf of Plaintiff, Individually


      65. Plaintiff re-alleges all preceding allegations as though set forth at length.
      66. Plaintiff is entitled to obtain injunctive relief to protect the public from RCP’s
         deceptive practices:


                                                15
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 16 of 17 PageID #: 16




               Given the afore cited purpose of the statute, to encourage private enforcement
               of consumer protection, to strongly deter deceptive business practices, and to
               supplement the activities of the New York State Attorney General in
               prosecuting consumer fraud complaints, I hold that the Legislature intended
               the irreparable injury at issue to be irreparable injury to the public at large, not
               just to one consumer.

         Schatz v. Cellco P'ship, 842 F. Supp. 2d 594, 608 (S.D.N.Y. 2012), citing

         McDonald v. North Shore Yacht Sales, Inc., 134 Misc. 2d 910, 513 N.Y.S.2d 590

         (Sup. Ct. 1987).

      67. Plaintiff is entitled to an injunction against Defendant’s use of the Claims on
         packaging, marketing, labeling or advertising materials encountered by potential
         purchasers of the Bags.
      68. Plaintiff is further seeking an order enjoining Defendant’s violations of the
         NYGBL including, but not limited to, an order:
         (a)       Requiring Defendant to immediately remove all advertisements,
                   packaging and labeling of the Bags that contain the Claims or any of them;

         (b)       Requiring Defendant to prominently disclose on the front of the product
                   labels and product packaging in bold print and large font that “THIS
                   PRODUCT IS NOT BIODEGRADABLE. IT IS MADE FROM

                   LLDPE, A PETROLEUM-BASED PLASTIC,” in order to cure the
                   false advertising Defendant has been disseminating for years.
         (c)       Requiring Defendant to prominently disclose on its website the following
                   statement: “OUR BAG IS NOT BIODEGRADABLE. IT IS MADE
                   FROM LLDPE, A PETROLEUM-BASED PLASTIC.”



         WHEREFORE Plaintiff, on behalf of himself and the Class, prays as follows:

         a. An order certifying this case as a class action, designating Plaintiff as the

                                                 16
Case 2:20-cv-05830-JMA-ST Document 1 Filed 12/02/20 Page 17 of 17 PageID #: 17




             representative of the Class and his counsel as class counsel;

         b. A permanent injunction against RCP affording the relief specified in
            paragraphs 66-67 hereinabove and such other and further injunctive relief as
            the Court may deem necessary and appropriate;

         c. Statutory damages pursuant to NYGBL §349;

         d. Actual damages;

         e. Attorney fees; and

         f. Costs.




                                         JURY DEMAND

         Plaintiff demands a trial by jury as to all triable issues.




                                         /s/Mark Schlachet__________
                                         Mark Schlachet
                                         Law Offices of Mark Schlachet
                                         9511 Collins Ave., Ste 605
                                         Surfside, FL 33154
                                         Telephone: (216) 225-7559
                                         Email: markschlachet@me.com


                                         Attorney for Plaintiff and the Class




                                                17
